393 F.2d 516
UNITED STATES of America ex rel. William Earl LITZ, Appellant,v.Harry E. RUSSELL, Superintendent State CorrectionalInstitution, Huntingdon, Pennsylvania.
No. 15900.
United States Court of Appeals Third Circuit.
Submitted on Briefs Jan. 11, 1968.Decided Feb. 9, 1968.

William Earl Litz, pro se.
Herbert S. Cohen, Asst. Dist. Atty., Dauphin County, Harrisburg, Pa., for appellee.
Before McLAUGHLIN, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
From our own examination of this case we fully agree with the exhaustive, sound opinion of the District Court which properly disposed of all grounds urged by appellant on this appeal.


2
The judgment of the District Court will be affirmed.